Citation Nr: 0431413	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
compression fracture, L1-2, with low back pain and arthritis, 
currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1976.  

This case comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
and Nashville, Tennessee Regional Offices (ROs).  By a rating 
action of March 2002, the Columbia, South Carolina, RO denied 
the veteran's claim for a rating in excess of 50 percent for 
his service-connected back disorder.  Subsequently, in a 
rating action of March 2003, the Nashville, Tennessee, RO 
denied the veteran's claim for a total disability rating 
based on individual unemployability by reason of service-
connected disability (TDIU).  The veteran timely perfected an 
appeal of both decisions.  The Nashville, Tennessee, Regional 
Office currently has jurisdiction over this case.  

In February 2004, the Board remanded the case to the RO for 
further development.  Pursuant to the remand directives, VA 
examinations were conducted in June 2004, and a supplemental 
statement of the case (SSOC) was issued in July 2004.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the claims decided herein has been developed and obtained, 
and all due process concerns as to the development of these 
claims have been addressed.  

2.  Residuals of fracture of the first and second lumbar 
vertebra with arthritis are been primarily manifested by pain 
on use, a vertebral body deformity, severe limitation of 
motion, and inconsistent minimal radiculopathy, without any 
incapacitating episodes.  

3.  The veteran completed high school; he has had no other 
education or training.  The record indicates that he 
previously worked as a heavy equipment operator, and he has 
worked as a letter carrier since 1984; he last worked in 
January 2002.  

4.  The veteran's back disability, rated 50 percent 
disabling, is his only service-connected disability.

5.  There is competent evidence of record that the veteran's 
residuals of compression fracture of L1-2, with low back pain 
and arthritis, are of such severity as to preclude all forms 
of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent, 
for the residuals of compression fracture of L1-2, with low 
back pain and arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5285, 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 
5243, effective September 26, 2003.  

2.  The criteria for eligibility for a schedular TDIU rating 
have not been met and neither the RO nor the Board has 
authority to grant a TDIU on an extra-schedular basis in the 
first instance.  38 C.F.R. § 4.16(b) (2004); Bowling v. 
Principi, 15 Vet. App. 1 (2001).

3.  The criteria for referral to the Director, Compensation 
and Pension Service, for consideration of a TDIU rating on an 
extra-schedular basis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for an increased rating was received in 
August 2001; and, in an August 2001 letter, the RO provided 
notice to him regarding what information and evidence was 
needed to substantiate his claim for benefits, as well as 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertains to the claim.  The veteran was provided adequate 
notice of the evidence needed to substantiate his claim.  The 
veteran's claim for individual unemployability was received 
in October 2002; and, in an October 2002 letter, the RO 
provided notice to him regarding what information and 
evidence was needed to substantiate his claim for benefits, 
as well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to submit any evidence in his possession 
that pertains to the claim.  Significantly, the discussions 
in the March 2002 and March 2003 decisions appealed, the 
March 2003 statement of the case (SOC), the June 2003 SOC, 
the February 2004 Board remand, and the July 2004 
supplemental statement of the case (SSOC) (especially when 
considered collectively) informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Additionally, the RO sent the veteran letters in August 2001, 
September 2002, October 2002, and February 2004 specifically 
informing him of the enactment of the VCAA and its resulting 
impact on his particular claims.  The RO not only explained 
the duties to notify and assist him with his claim, but also 
explained what the evidence must show to establish his 
entitlement, when and where to send pertinent information, 
what VA had done to assist him in developing his claims, and 
how to contact VA for additional assistance.  This included 
assuring him that VA would obtain all VA or other Federal 
records that he identified.  So these letters, even aside 
from the rating decisions alluded to above, the SOCs, and the 
SSOCs provided him with a specific explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOCs and SSOCs.  And the basic 
requirements for establishing a higher rating for residuals 
of compression fracture of L1-2, with low back pain and 
arthritis, as well as for establishing entitlement to a TDIU 
have remained essentially the same despite the change in the 
law concerning the preliminary duties to notify and assist.  
The Board finds, then, that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO has obtained both the veteran's private 
and VA medical records, and has provided the veteran with 
recent VA examinations to clarify the nature and severity of 
his low back disorder.  As such, VA's duties under the VCAA 
have been satisfied, and the case is ready for adjudication.  


II.  Factual background.

The record indicates that the veteran entered active duty in 
October 1967.  The service medical records indicate that the 
veteran was seen on several occasions in 1971 for complaints 
of low back pain; an x-ray study in August 1971 revealed a 
compression fracture at L1-2.  In April 1973, he was placed 
on profile for compression fracture and back strain.  When 
seen in March 1975, the veteran complained of tenderness in 
the sacro-iliac right side; the impression was low back pain 
resolved.  

Based upon the above findings, a rating action of April 1976 
granted service connection for residuals, compression 
fracture L1-2, with low back pain; a 10 percent disability 
rating was assigned, effective February 28, 1976.  

On the occasion of his initial VA examination in March 1978, 
the veteran complained of pain and soreness in the lower 
back.  The veteran reported injuring his back twice since his 
discharge from service in 1976; he stated that, other than 
those two episodes, his back has caused him very little 
trouble.  He indicated that he operates heavy equipment and 
when he has worked longer or harder than usual, he will have 
a dull ache in his back, which has always cleared by morning.  
He also reported getting relief from lying down on a hard 
surface.  Following an evaluation, including x-ray study of 
the lumbar spine, the veteran was diagnosed with residuals, 
compression fracture L1-L2, with low back pain.  

Received in February 1989 was the report of a private 
evaluation, performed in August 1976, which revealed findings 
that included spondylolisthesis, L4-L5, minimal, and 
degenerative arthritis of L5.  

VA treatment records, dated from August 1992 to August 1993, 
reflect complaints of increasing low back pain with radiating 
pain down the right leg and foot.  When seen in March 1993, 
the veteran reported occasional sciatic pain.  During a 
clinical visit in June 1993, the veteran indicated that he 
was still experiencing chronic low back pain, which he 
described as "toothache" like pain, with radiation of pain 
down the lateral thigh, into the leg and the ball of the 
foot.  X-ray study revealed moderate degenerative disk 
disease at the L1-L2 level.  X-ray study of the lumbar spine, 
dated in August 1993, revealed moderate degenerative disc 
disease at the L4-L5 level; there was no evidence of 
fracture, misalignment or metastasis disease.  The sacroiliac 
joints and hip joints were normal.  

Based on the above clinical findings, in a rating action of 
November 1993, the RO reevaluated the veteran's back 
disorder, adding arthritis as part of the disability, and 
assigned a 50 percent disability rating, effective August 21, 
1992.  The RO stated that the veteran's neurological symptoms 
were evaluated as 40 percent disabling and that an additional 
10 percent was added for demonstrable deformity of the L2 
vertebral body due to the compression fracture.  

The veteran's claim for an increased rating for his low back 
disorder (VA Form 21-4138) was received in August 2001.  
Submitted in support of his claim were VA progress notes, 
dated in August 2001, indicating that the veteran had been 
seeing a private physician for the past three years regarding 
his chronic low back pain.  He stated that he had pain on and 
off, and he was treated conservatively with steroid 
injections.  He indicated that his pain was better when he 
lies down.  It was noted that he worked as a mail carrier; 
therefore, he was on his feet a lot or sitting in his mail 
van.  His pain was worse after prolonged sitting.  The 
impression was exacerbation of chronic back pain.  

Private treatment reports, dated from 1999 through 2002, 
reflect ongoing clinical evaluation and treatment for 
complaints of increased low back pain.  The medical evidence 
of record indicates that the veteran underwent diagnostic 
imaging of his lumbosacral spine in September 1999, which 
showed moderate to severe bilateral neural foraminal stenosis 
at L4- L5 level, secondary to facet joint hypertrophy and a 
broad based disc bulging.  Also, at the L3-L4 level, broad 
based disc bulging, L3-L4 level facet joint hypertrophy was 
also noted.  The veteran received lumbar epidural steroid 
injections.  In September 2001, the veteran was seen for 
neurosurgical consultation; he noted that his back pain was 
becoming more problematic and his flare-ups were more 
frequent.  Following an evaluation, the veteran was diagnosed 
with lumbar spondylosis, with radiculopathy.  A CT scan of 
the lumbar spine revealed mild central stenosis at L3-4 
secondary to broad based bulging disc, ligamentous, laminar 
and facet hypertrophy; and severe degenerative disc disease, 
L4-5, with focal disc herniation paracentrally on the right 
and left greater than right lateral recess stenosis and left 
greater than right facet degeneration.  During a follow up 
evaluation in October 2001, the examiner recommended 
physiotherapy and additional epidural injections.  

Received in May 2002 was the result of an evaluation 
performed in December 2001, in order to determine the 
veteran's fitness for a position with the Postal Service.  It 
was noted that the veteran had worked as a letter carrier for 
the Postal Service for the past 18 years.  It was also noted 
that the veteran's duties included carrying and sorting mail, 
lifting parcels up to 75 pounds at a time; the veteran spent 
59 percent of his time standing, and 50 percent of his time 
riding in the mail truck.  Following an evaluation, the 
assessment was history of recurrent lower back and lower 
extremity symptoms, increasing symptoms; highly sacralized L5 
vertebral body and transverse processes; and severe 
degenerative disk disease L4-5 with right focal disk 
herniation paracentral location, left greater than right 
lateral stenosis secondary to facet hypertrophy, moderate 
bilateral L4-5 foraminal stenosis.  The veteran stated that 
his current increase in lower back pain, and resulting 
absenteeism from work, is due o the increased demands from an 
extended work schedule.  

The examiner stated that, due to both increasing clinical 
episodes of pain and the radiographic evidence of progressive 
pathology, the veteran is placed at a high risk for future 
episodes of debilitating lower back pain.  The examiner 
recommended that the veteran not work more than 8 hours a day 
or 5 days a week; this would decrease the amount of stress 
placed across his back at work, and allow him to participate 
in a consistent home exercise program away from work.  The 
examiner stated that if his recommended precautions are 
followed, the likelihood of a sudden incapacitation secondary 
to back pain is decreased.  However, due to the apparent 
progression of degeneration in the past 2 years, the 
likelihood of gradual, subtle, decreasing function was high.  

Also received in May 2002 were records from the veteran's 
employer, United States Postal Service.  In a letter, dated 
in February 2002, the veteran was informed that the District 
Reasonable Accommodation Committee had met to discuss the 
limitations and position he could perform with or without 
accommodations; however, based on the severity of his 
restrictions, accommodations that would allow him to perform 
the core duties of his position as a letter carrier was not 
identified.  Therefore, it was suggested that the veteran 
apply for disability retirement, apply for permanent light 
duty; or change of craft.  

Received in September 2002 were VA progress notes, dated from 
August 2001 to September 2001, reflecting ongoing treatment 
for exacerbation of chronic back pain.  

On the occasion of a VA examination in November 2002, the 
veteran indicated that he has steroid injections that have 
helped him, and has decreased the radicular symptoms that he 
was describing as shooting down the backs of his legs.  The 
veteran indicated that he occasionally wears a back brace 
when his pain is more severe; he rated his pain as 4-5 out of 
10.  It was noted that he was discharged from the postal 
service on medical leave on January 23, 2002, and is 
currently undergoing the Workmen's Compensation evaluation.  
It was noted that an x-ray study of the lumbar spine in 
October 2002 revealed four lumbar vertebra plus a 
transitional lumbar spine vertebra, which appears to be 
incompletely fused to the remainder of the sacrum, was mild 
to moderate degenerative disease scattered throughout the 
lumbar spine.  There was minimal compression deformity of the 
L2 vertebral body, otherwise normal.  The veteran denied any 
radicular symptoms; he reported good and bad days with his 
back pain.  Examination revealed a normal range of motion of 
the spine.  There was positive tenderness to palpation over 
the L5 paraspinal muscle area.  There was a normal range of 
motion in the knees.  Strength in the lower extremities was 
normal.  Sensation was normal.  Straight leg raising was 
negative.  The examiner concluded that the veteran had 
arthritis in his back, and an old L2 vertebral body 
compression fracture.  

The veteran was afforded a spine examination in June 2004, at 
which time he indicated that he continues to experience back 
pain.  He was evaluated by a neurosurgeon who recommended 
steroid injections; his last steroid injection was in 
November 2001.  He stated that his steroid injections have 
been wearing off over the last eight months.  The veteran 
described his pain as a 3 out of 10.  He never had any 
surgeries.  He rarely used a back brace.  He was currently on 
disability from the Post Office due to his back problems.  He 
reported problem with sitting and standing for prolonged 
periods; he also had problems with lifting heavy objects.  
The veteran indicated that he started experiencing radicular 
symptoms down his left leg over the last six months; he noted 
that this happens if he walks too vigorously or he overexerts 
himself.  The veteran indicates that he takes an extra 
ibuprofen and rest, and the pain, numbness, and tingling goes 
away the next day.  

On examination, there was mild tenderness on palpation over 
the left paraspinal muscle area, L3 level.  No surgical scars 
were noted.  He had 80 degrees of flexion, 30 degrees of 
extension, 35 degrees of lateral flexion, and 30 degrees of 
rotation.  The lower extremities had normal strength, 
reflexes, and sensation.  Straight leg raising was negative 
on the left.  X-ray study of the lumbar spine revealed 
degenerative disc disease throughout; there was no fracture 
or subluxation.  Calcification of the aorta was present.  The 
impression was musculoskeletal back pain after an injury in 
the 1970's, with moderate degenerative disk disease on x-ray 
in 2001 and current x-rays.  The examiner added that the 
veteran had some range of motion deficits, and his back was 
further limited by fatigue.  He has also had a compression 
fracture in the past.  

The veteran was also afforded a Brain and Spinal Cord 
examination in June 2004.  At that time, the veteran 
indicated that, about 8 months ago, he began having gradual 
recurrence of the low back pain he had prior to the steroid 
injections; he also reported intermittent radiation of pain 
into the left leg, brought on by exertion such as forced 
walking or by prolonged sitting.  The veteran indicated that 
he was able to walk a mile leisurely without pain; however, 
if he forced it, he would develop pain.  He stated that 
having a record of being discharged from the post office for 
back problems prevents employment with anyone else.  He had 
not had any treatment for his back since November 2004.  He 
denied persistent neurologic symptoms, and did not have 
significant pain sitting at rest on the examination table.  
The veteran stated that when the pain gets at its worst, it 
radiates to the left big toe with tingling down the calf.  
The veteran reported avoiding any significant lifting during 
the day; however, twice a week, he mows his 1/2 acre yard with 
a push mower.  

The examiner reported an intermittent mild antalgic gait when 
the veteran first gets off the table, but it goes away after 
he is up and moving about.  Heel and toe walking was intact.  
Normal tandem.  No drift.  Temperature was less cold over the 
entire right side, but definitely intact in the left 
leg/foot.  Vibration was intact throughout.  Motor was 5/5 
throughout; there was no evidence of wasting.  There was mild 
tenderness to palpation of the lumbar paraspinals 
bilaterally, with some spasm, negative sitting and straight 
leg raising.  The impression was chronic, intermittent low 
back pain that is a function of activity level.  The examiner 
noted that attempts to function at normal level typically 
brings on pain before the veteran can engage fully in a 
variety of activities.  The veteran felt that going back to 
his former employer was impractical because it had a 75 lb 
lifting requirement.  He stated that when the pain radiates 
to the left leg to the left great toe with numbness or 
tingling, it is consistent with an intermittent 
radiculopathy.  The only episode of incapacitation that he 
related during the examination was the 2 weeks in 2001, 
before he received steroid injection.  However, there was no 
evidence of any fixed neurologic deficit and only mild 
paraspinal muscle spasm and tenderness.  The examiner stated 
that the veteran's prospects for employment did seem poor, 
given his history with civil service, recent recurrence of 
pain symptoms, and continued tendency to exacerbate pain in 
spite of rather constricted lifestyle.  


III.  Laws and Regulations-Increased rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's residuals of a compression fracture of L1-2 
with low back pain and arthritis are currently rated as 40 
percent disabling based on Diagnostic Code 5293 for rating 
intervertebral disc syndrome with an additional 10 percent 
for deformity of a vertebra under Diagnostic Code 5285.  
Under Diagnostic Code 5285, a 100 percent rating is assigned 
with cord involvement, when the veteran is bedridden or 
requires long leg braces.  A 60 percent rating is without 
cord involvement; abnormal mobility requiring neck brace 
(jury mast).  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  

Additionally, the RO has considered Diagnostic Code 5293, 
which rates impairment resulting from intervertebral disc 
syndrome.  Before specifically addressing the question of an 
increased rating assigned to the veteran's service-connected 
cervical spine disability, the Board acknowledges that the 
schedular criteria by which intervertebral disc syndrome is 
rated changed during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002) to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of the change.  VAOPGCPREC 3-
2000 (Apr. 10, 2000); See, too, 38 C.F.R. § 3.114 (2003).  

According to the criteria in effect prior to September 23, 
2002, evidence of moderate intervertebral disc syndrome 
manifested by recurring attacks warranted a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief was required for 
the assignment of a 40 percent disability evaluation. Id. 
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc with little intermittent relief was 
necessary for the assignment of a 60 percent disability 
evaluation.  Id.  An evaluation greater than 60 percent was 
not assignable under this Diagnostic Code.  Id.  

According to the new schedular requirements, which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past 12 months or a combination under § 4.25 of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  

Specifically, evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months will result in the grant of a 20 
percent disability evaluation.  Id.  Evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating.  Id.  Evidence of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months warrants the assignment of a 60 percent disability 
rating.  Id.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293, effective September 23, 2002.  

With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Note 2 following Diagnostic Code 5293, effective 
September 23, 2002.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Note 
3 following Diagnostic Code 5293, effective September 23, 
2002.  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  To the extent that the 
recurring attacks, or incapacitating episodes, of 
intervertebral disc syndrome include limitation of motion of 
the cervical spine, the provisions of Diagnostic Code 5293 
contemplate limitation of motion of the cervical spine.  
Application of the precepts enunciated in DeLuca v. Brown, 8 
Vet. App. 202 (1995) require that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 38 
C.F.R. § 4.59 (2003).  

Analysis.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's lumbar spine disorder most 
closely approximates the criteria for the currently assigned 
40 percent rating, under both the former and current versions 
of the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 67 Fed. Reg. 54,345-54,349 (2002).  

Upon reviewing the former rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture was most consistent with the 
currently assigned 40 percent disability evaluation, and that 
an increased disability evaluation was not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has pronounced intervertebral disc syndrome with 
symptoms compatible with sciatic neuropathy such as 
characteristic pain, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief to warrant a 60 percent disability 
evaluation under Diagnostic Code 5293.  With the exception of 
the pain and occasional muscle spasm and tenderness that the 
veteran experiences, treatment records and the VA examination 
report show little in the way of abnormal neurological 
findings.  There is no evidence of numbness, incoordination, 
or weakness in the lower back.  On the most recent 
examination in June 2002, while the veteran appeared to have 
mild tenderness to palpation with some spasm, straight leg 
raising was negative; sensation and vibration was intact, and 
the veteran had full motor strength.  Furthermore, the 
veteran ambulated without difficulty or assistive devices.  
As such, the veteran's symptomatology most closely fits 
within the former criteria for the currently assigned 40 
percent disability evaluation.  

Taken in the aggregate, these symptoms could be characterized 
as "severe," but are significantly less than "pronounced" in 
degree.  The Board is aware that an absent ankle jerk is 
among the symptoms listed in the criteria for a 60 percent 
evaluation under Diagnostic Code 5293.  However, the Board 
has based its evaluation on the entire disability picture.  
As such, there is no basis for an evaluation in excess of 40 
percent under Diagnostic Code 5293.  

Additionally, the Board finds that the veteran's back 
disorder is most consistent with the currently assigned 40 
percent disability evaluation and that an increased 
disability evaluation is not warranted upon reviewing the 
current rating criteria in relation to the veteran's 
symptomatology demonstrated after September 2002.  The 
objective clinical evidence of record does not show that the 
veteran has incapacitating episodes due to his low back 
disorder.  An "incapacitating episode" means one that 
requires bed rest and treatment by a physician.  See 67 Fed. 
Reg. 54,349 (2002).  In this regard, the Board notes that the 
veteran's various treating physicians have advocated physical 
therapy, reduced heavy lifting, and medications, and have 
not, to date, recommended any bed rest.  Moreover, following 
the June 2004 VA examination, the examiner noted that the 
only episode of incapacitation related during the examination 
was a 2 week period in 2001 before he received steroid 
injections.  He further noted that there was no evidence of 
any fixed neurologic deficit and only mild paraspinal muscle 
spasm.  

As noted earlier, the veteran may also be evaluated based on 
a combination of chronic orthopedic and neurologic 
manifestations under 38 C.F.R. § 4.25. "Chronic orthopedic 
and neurologic manifestations" are those "orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so."  
Id.  The veteran has very mild neurological manifestations of 
his low back disorder.  In this regard, while the Board 
acknowledges that the veteran has complaints of lower 
extremity radiculopathy, the Board points out that the VA 
examiner noted that there was no evidence of any fixed 
neurologic deficit and only mild paraspinal muscle spasm.  
Likewise, sensation was intact.  Furthermore, the Board 
points out that the veteran's orthopedic symptoms would be no 
more than 40 percent disabling under the relevant orthopedic 
Diagnostic Codes.  The Board points out that the veteran's 
range of lower back motion is no more than severely limited, 
as the veteran had flexion to 80 degrees and extension to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Similarly, the veteran's symptoms caused by the arthritis in 
the veteran's back is currently accounted for by the 40 
percent disability evaluation afforded by Diagnostic Code 
5295.  Therefore, the Board finds that the veteran's 
residuals of compression fracture of L1-2, with low back pain 
and arthritis from September 2002 most closely fits within 
the currently assigned 40 percent disability evaluation under 
Diagnostic Code 5293.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to recognize further functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Notwithstanding the objective evidence of mild tenderness, 
some spasm and limited range of motion, the medical evidence 
in the file does not support a finding that there is a 
pronounced intervertebral disc syndrome, insofar as there is 
no objective evidence of absent ankle jerk, or neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  In other words, the veteran's 
complaints and objective findings do not more nearly 
approximate the criteria for the maximum (i.e., 60 percent) 
rating provided by the Schedule for pronounced intervertebral 
disc syndrome.  It is the Board's opinion that the effects of 
pain reasonably shown to be due to the veteran's service-
connected low back disability are fully contemplated by the 
40 percent rating that is now in effect.  Although the Board 
is required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

As noted above, the revised criteria for rating disabilities 
of the spine effective September 26, 2003, provide that 
degenerative arthritis of the spine, Diagnostic Code 5242, is 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Therefore, the factors of 38 C.F.R. § 4.40, 4.45 as 
interpreted in DeLuca are not for consideration in evaluating 
the veteran's low back disorder for the period commencing 
September 2002.  Under Diagnostic Code 5242 and the General 
Rating Formula for Diseases and Injuries of the Spine, an 
evaluation of 50 percent requires unfavorable ankylosis of 
the entire thoracolumbar spine and an evaluation of 100 
percent requires unfavorable ankylosis of the entire spine.  
There is absolutely no evidence, and the veteran does not 
contend, that the veteran has ankylosis of any segment of his 
spine, to include the lumbosacral segment, and so entitlement 
to an evaluation in excess of 40 percent for his lumbosacral 
spine disability under Diagnostic Code 5242 is not warranted.  

The Board does not wish to minimize the pain reported by the 
veteran as it relates to his low back. However, there is no 
objective evidence to show that pain, flare-ups of pain, 
weakness, incoordination, fatigue, or any other symptom 
results in additional limitation of function (i.e., 
additional limitation of motion) to a degree that would 
support a rating in excess of 40 percent under the applicable 
rating criteria.  The Board, therefore, concludes that an 
evaluation in excess of 40 percent under DC 5293 is not 
warranted.  

In sum, the pertinent evidence of record, which includes the 
reports of the VA and private examinations and the veteran's 
written statements, provides no basis for an evaluation in 
excess of 50 percent (which includes an additional 10 percent 
for vertebral deformity) for the veteran's low back disorder 
under any applicable diagnostic code.  


IV.  Laws and Regulations-Entitlement to TDIU.

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  

In this case, the veteran's only service connected disorder 
is the residuals of compression fracture of L1-2, with low 
back pain and arthritis, which is currently evaluated as 50 
percent disabling.  The veteran thus fails to satisfy the 
minimum percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a).  

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).  

In a supplemental statement of the case dated in June 2004, 
the RO noted that this case had not been submitted for extra-
schedular consideration to the Director of the Compensation 
and Pension Service.  The Board does not have the authority 
to assign a total rating based on unemployability due to 
service-connected disability on an extra-schedular basis in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

The issue is whether the veteran's service connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Analysis.

In this regard, the veteran's application for TDIU (VA Form 
21-8940) was received in October 2002.  On that application, 
the veteran indicated that he had a high school education; no 
additional training was reported.  He indicated that he has 
worked as a letter carrier, and was last employed in January 
2002.  Submitted in support of his claim was a statement of 
disability from the Office of Personnel Management, dated in 
May 2002, wherein it was reported that the veteran had had 
excessive absence from his route as a letter carrier and he 
had been unable to perform his duties; as a result, other 
employees were required to perform his work.  It was further 
determined that reasonable accommodations could not be made.  
Subsequently received in February 2003 was VA Form 21-4192, 
request for Employment Information in Connection with claim 
for Disability benefits, from the United States Postal 
Service, wherein it was reported that the veteran was in 
receipt of disability retirement effective April 8, 2002.  

After a review of the evidence, the Board finds that the 
record contains probative evidence that the veteran is unable 
to obtain or maintain a substantially gainful occupation as a 
consequence of his service-connected low back disorder.

As noted above, employment records from the United States 
Postal Service shows that the veteran's employment was 
terminated due to inability to meet the physical requirements 
of the position.  Following a December 2001 evaluation for 
fitness, the Postal Service determined that, based on the 
severity of his restrictions, accommodations that would allow 
him to perform the core duties of his position as a letter 
carrier was not identified.  Therefore, it was suggested that 
the veteran apply for disability retirement, apply for 
permanent light duty, or change of craft.  Additionally, 
following a VA examination in June 2004, the examiner stated 
that the veteran's prospects for employment did seem poor, 
given his history with civil service, recent recurrence of 
pain symptoms, and continued tendency to exacerbate pain in 
spite of rather constricted lifestyle.  

Based on the foregoing discussion, while the percentage 
criteria set forth in 38 C.F.R. § 4.16(a) are not met, the 
Board finds that the record now contains plausible evidence 
tending to show that the veteran's service-connected back 
disability precludes him from securing or following a 
substantially gainful occupation.  As the evidence now tends 
to show that there is an unusual factor of disability 
rendering the appellant unable to secure or follow a 
substantially gainful occupation solely by reason of his 
service-connected disability, the Board finds that the 
criteria have been met to submit this case to the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation, to include a total rating based on 
unemployability.


ORDER

A rating in excess of 50 percent for residuals of compression 
fracture, L1-2, with low back pain and arthritis, is denied.  

Submission of the claim for consideration of a total rating 
for compensation purposes based on individual unemployability 
under 38 C.F.R. § 4.16(b) to the Director, Compensation and 
Pension Service, is granted.


REMAND

In view of the foregoing, the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16(b) is REMANDED to the 
RO for the following:  

The RO should submit the claim for a 
total rating for compensation purposes 
based on individual unemployability under 
38 C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service.  The 
rating board will include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.  

Thereafter, if the claims remained denied, the case should be 
returned to the Board for completion of appellate review, in 
accordance with the current appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



